81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Truitt A. SEGERS, Plaintiff-Appellant,v.U.S. DEPARTMENT OF VETERANS AFFAIRS, Defendant-Appellee.
No. 95-2477.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 3, 1995.Decided:  March 21, 1996.

Truitt A. Segers, Appellant Pro Se.  John Warren Stone, Jr., Assistant United States Attorney, Greensboro, North Carolina, for Appellees.
Before WILKINSON, Chief Judge, and NIEMEYER and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his action for lack of jurisdiction.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Segers v. United States Dep't of Veterans Affairs, No. CA-94-657-6 (M.D.N.C. July 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.